Matter of Sutton (2017 NY Slip Op 04959)





Matter of Sutton


2017 NY Slip Op 04959


Decided on June 15, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 15, 2017

[*1]SUZANNE BILLY SUTTON, Respondent. (Attorney Registration No. 2247922)

Calendar Date: May 30, 2017

Before: Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for petitioner.
Suzanne Billy Sutton, Orange, Connecticut, respondent
pro se.

Per CuriamMEMORANDUM AND ORDER
Respondent was admitted to practice by this Court in 1989 and lists a business address in Hartford, Connecticut with the Office of Court Administration. This Court suspended respondent from the practice of law in New York in 2009 due to conduct prejudicial to the administration of justice arising
from her failure to comply with the attorney registration requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (65 AD3d 1447, 1478 [2009]; see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]). Respondent moves for her reinstatement (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]; Rules of App Div, 3d Dept [22 NYCRR] § 806.16 [a]), and petitioner advises, by correspondence from its Chief Attorney, that it does not oppose the motion.
Respondent's application demonstrates that she has complied with the order of suspension and this Court's rules. Further, upon reading respondent's affidavit and the correspondence in response by petitioner's Chief Attorney, we are satisfied that respondent has the requisite character and fitness for the practice of law, and that it would be in the public's interest to reinstate her to practice in New York (see Uniform Rules for Attorney Disciplinary [*2]Matters [22 NYCRR] § 1240.16 [a]). Accordingly, respondent's motion for reinstatement is granted, and she is reinstated to the practice of law in New York, effective immediately.
Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that the motion for reinstatement by respondent is granted; and it is further
ORDERED that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.